Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 5, 2006                                                                                          Clifford W. Taylor,
                                                                                                                 Chief Justice

  129512                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                        Stephen J. Markman,
                                                                                                                      Justices

  v                                                                 SC: 129512
                                                                    COA: 262392
                                                                    Allegan CC: 03-013411-FH
  JAMES BRIAN EVANS,
            Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the July 27, 2005 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.

        KELLY, J., would hold this case in abeyance for People v Drohan, lv gtd 472 Mich
  881 (2005).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 5, 2006                       _________________________________________
           p0329                                                               Clerk